

115 HJ 139 IH: Providing for the designation of a “Freedom to Choose their Destiny for the Nations of Eastern Europe and Eurasia Week”.
U.S. House of Representatives
2018-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA115th CONGRESS2d SessionH. J. RES. 139IN THE HOUSE OF REPRESENTATIVESSeptember 12, 2018Ms. Kaptur (for herself, Mr. Harris, Mr. Fitzpatrick, and Mr. Levin) submitted the following joint resolution; which was referred to the Committee on Foreign AffairsJOINT RESOLUTIONProviding for the designation of a Freedom to Choose their Destiny for the Nations of Eastern Europe and Eurasia Week.
	
 Whereas the United States has through democratic process dedicated itself to achieve a harmonious national unity of its people even though they stem from the most diverse of racial, religious, and ethnic backgrounds;
 Whereas this largely successful, but imperfect and ongoing, effort has led the people of the United States to possess a warm understanding and sympathy for the aspirations of peoples everywhere and to recognize the natural interdependence of the peoples and nations of the world;
 Whereas in the 1975 Helsinki Final Act, the United States, the former Soviet Union and 33 other nations endorsed ten principles, which all are of primary significance, guiding their mutual relations, which include—
 (1)sovereign equality, respect for the rights inherent in sovereignty; (2)refraining from the threat or use of force;
 (3)inviolability of frontiers; (4)territorial integrity of states;
 (5)peaceful settlement of disputes; (6)non-intervention in internal affairs;
 (7)respect for human rights and fundamental freedoms, including the freedom of thought, conscience, religion or belief;
 (8)equal rights and self-determination of peoples; (9)co-operation among states; and
 (10)fulfilment in good faith of obligations under international law; Whereas President George H.W. Bush called for a Europe whole and free in 1989, a goal supported by all subsequent Administrations, Republican and Democratic;
 Whereas the Heads of States and Governments of the participating States of the Conference on Security and Co-operation in Europe (CSCE) issued the Paris Charter in 1990 affirming that the Ten Principles of the Final Act will guide us towards … (an) ambitious future, just as they have lighted our way towards better relations for the past fifteen years. Full implementation of all CSCE commitments must form the basis for the initiatives we are now taking to enable our nations to live in accordance with their aspirations.;
 Whereas the Government of Russia voluntarily signed the Belovezha Accords, which led to the dissolution of the Soviet Union and the recognition as interstate borders of the administrative boundaries among the former republics of the Soviet Union;
 Whereas the dissolution of the Soviet Union led to the emergence of 15 independent nations: Armenia, Azerbaijan, Belarus, Estonia, Georgia, Kazakhstan, Kyrgyzstan, Latvia, Lithuania, Moldova, Russia, Tajikistan, Turk­men­is­tan, Ukraine, and Uzbekistan;
 Whereas all of these nations are heir to the promise and principles of the Helsinki Final Act and the Paris Charter;
 Whereas Estonia, Latvia, and Lithuania availed themselves of these principles and joined both the European Union and the North Atlantic Treaty Organization, as did Bulgaria, Croatia, the Czech Republic, Hungary, Poland, Romania, Slovakia, and Slovenia;
 Whereas this development has created historically unprecedented peace and prosperity in Central and Eastern Europe;
 Whereas the Government of the Russian Federation has violated the principles of the Helsinki Final Act and the Paris Charter in a clear, gross and thus far uncorrected manner, and is in violation of its international obligations to respect the sovereignty, independence and territorial integrity of all its neighbors;
 Whereas the Government of the Russian Federation has violated its obligations under the 1994 Budapest Memorandum, which provided security assurances to Ukraine relating to Kyiv giving up its nuclear weapons;
 Whereas the Government of the Russian Federation has asserted the purported right to a sphere of influence in at least the territory of the former Soviet Union; Whereas the Government of the Russian Federation has asserted the purported right and duty to protect ethnic Russians, Russian speakers, and Russian citizens wherever they may live, and whether or not they seek such protection;
 Whereas the Government of the Russian Federation has actively provided Russian passports and Russian citizenship to people living in nearby countries and particularly to those living in areas that have been the sites of tension or war in the post-Soviet space: Abkhazia, Crimea, Transnistria, and the Tskhinvali Region (South Ossetia);
 Whereas the Government of the Russian Federation has exploited alleged violations of the rights of ethnic Russians and Russian speakers to justify wars of aggression against Georgia and Ukraine;
 Whereas the Government of the Russian Federation has employed military intimidation, cyber-attacks, outright invasion, occupation, and illegal annexation to hold hostage the aspirations of Georgia, Moldova and Ukraine in particular;
 Whereas the Government of the Russian Federation has employed tools of cyber warfare, hybrid warfare, and disinformation in its aggression in Ukraine and Georgia, and in other sovereign nations, in order to exert influence while obfuscating the reality of these conflicts;
 Whereas the Government of the Russian Federation has exploited alleged violations of the rights of ethnic Russians and Russian speakers to exert pressure on the governments of many of the states achieving independence since the fall of the Soviet Union;
 Whereas the stability and prosperity that have emerged in Europe since the end of the Cold War contribute to the security and prosperity of the United States;
 Whereas the United States has always been the well-wisher and supporter of European nations demanding freedom and the right to choose their own futures;
 Whereas many of the people of these nations that emerged from the dissolution of the Soviet Union and the demise of the Soviet Empire have looked to the United States, the European Union and the North Atlantic Treaty Organization as exemplars and natural allies; and
 Whereas, as was done in the designation of Captive Nations Week beginning in 1953 and then declared by a Congressional resolution and signed into law (Public Law 86–90) in 1959, it is fitting that the United States clearly manifest to such peoples, through an appropriate and official means, the historic fact that the people of the United States share with them their aspirations to choose their own future consistent with the Helsinki Final Act and the Paris Charter: Now, therefore, be it
	
 That— (1)Congress condemns the clear, gross, and uncorrected violation of principles of the Helsinki Final Act, the Paris Charter, and other international agreements and norms by the Russian Federation in its relations with Georgia, Moldova, and Ukraine in particular, including the flagrant violation of their sovereignty and territorial integrity;
 (2)the President is authorized and requested to issue a proclamation designating a Freedom to Choose their Destiny for the Nations of Eastern Europe and Eurasia Week and inviting the people of the United States to observe such week with appropriate ceremonies and activities;
 (3)the President is further authorized and requested to issue a similar proclamation each year until such time as the nations of Eastern Europe and Eurasia are free to exercise their sovereign rights without outside interference; and
 (4)the President is further authorized and requested to develop policies designed to support the efforts of these nations to determine their own futures, including policies to help these nations strengthen domestic vulnerabilities and impose penalties on those violating their sovereignty and territorial integrity.
			